20-01237-mew   Doc 1-1   Filed 10/14/20 Entered 10/14/20 13:07:20   Exhibit A   Pg
                                      1 of 12




                          Exhibit A
     20-01237-mew   Doc 1-1   Filed 10/14/20 Entered 10/14/20 13:07:20   Exhibit A   Pg
                                           2 of 12




CONFIDENTIAL                                                                         DB 000028
     20-01237-mew   Doc 1-1   Filed 10/14/20 Entered 10/14/20 13:07:20   Exhibit A   Pg
                                           3 of 12




CONFIDENTIAL                                                                         DB 000029
     20-01237-mew   Doc 1-1   Filed 10/14/20 Entered 10/14/20 13:07:20   Exhibit A   Pg
                                           4 of 12




CONFIDENTIAL                                                                         DB 000030
     20-01237-mew   Doc 1-1   Filed 10/14/20 Entered 10/14/20 13:07:20   Exhibit A   Pg
                                           5 of 12




CONFIDENTIAL                                                                         DB 000031
     20-01237-mew   Doc 1-1   Filed 10/14/20 Entered 10/14/20 13:07:20   Exhibit A   Pg
                                           6 of 12




CONFIDENTIAL                                                                         DB 000032
     20-01237-mew   Doc 1-1   Filed 10/14/20 Entered 10/14/20 13:07:20   Exhibit A   Pg
                                           7 of 12




CONFIDENTIAL                                                                         DB 000033
     20-01237-mew   Doc 1-1   Filed 10/14/20 Entered 10/14/20 13:07:20   Exhibit A   Pg
                                           8 of 12




CONFIDENTIAL                                                                         DB 000034
     20-01237-mew   Doc 1-1   Filed 10/14/20 Entered 10/14/20 13:07:20   Exhibit A   Pg
                                           9 of 12




CONFIDENTIAL                                                                         DB 000035
     20-01237-mew   Doc 1-1   Filed 10/14/20 Entered 10/14/20 13:07:20   Exhibit A   Pg
                                          10 of 12




CONFIDENTIAL                                                                         DB 000036
     20-01237-mew   Doc 1-1   Filed 10/14/20 Entered 10/14/20 13:07:20   Exhibit A   Pg
                                          11 of 12




CONFIDENTIAL                                                                         DB 000037
     20-01237-mew   Doc 1-1   Filed 10/14/20 Entered 10/14/20 13:07:20   Exhibit A   Pg
                                          12 of 12




CONFIDENTIAL                                                                         DB 000038
